United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3077

                                   ___________

United States of America,               *
                                        *
                  Appellee,             *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Kevin Dean Lambert,                     *      [UNPUBLISHED]
                                        *
                 Appellant.             *
                                   ___________

                              Submitted: March 13, 2001

                                  Filed: March 27, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD and HEANEY, Circuit Judges,
      and TUNHEIM1, Circuit Judges.
                               ___________

PER CURIAM.




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, sitting by designation.
       Kevin Dean Lambert appeals his drug and firearm convictions entered upon a
guilty plea in the district court.2 We affirm.

       In November 1999, a grand jury returned a three-count indictment against
Lambert, charging him with (1) conspiracy to manufacture, distribute, and possess with
intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), and 856; (2) possession with intent to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and (3)
carrying a firearm during and in relation to a drug crime, in violation of 18 U.S.C. §
924(c). Pursuant to a plea agreement, Lambert pleaded guilty to counts one and three,
noting that he and the government disagreed as to drug quantity but admitting he was
responsible for at least 200 grams of methamphetamine. At sentencing, Lambert and
the government agreed that he was responsible for between 350 and 500 grams of
methamphetamine. Accepting this drug quantity agreement, the district court sentenced
Lambert at the bottom of the resulting Guidelines range to 120 months imprisonment
and also imposed the mandatory consecutive 60 months on the gun charge.

       Lambert's sole argument on appeal is that the district court violated the
constitutional principles articulated in Apprendi v. New Jersey, 120 S. Ct. 2348 (2000)
by sentencing him above the mandatory five-year minimum required by § 924(c) even
though the government did not prove drug quantity beyond a reasonable doubt.
Lambert's argument is misguided, however, as Apprendi mandates proof beyond a
reasonable doubt only of those facts that increase a defendant's sentence beyond the
statutory maximum. Id. at 2362-63; United States v. Aguayo-Delgado, 220 F.3d 926,
933 (8th Cir.), cert. denied, 121 S.Ct. 600 (2000). Even if we ignore Lambert's
admissions as to drug quantity, his 180-month total sentence is within the 20-year



      2
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                          -2-
maximum authorized by 21 U.S.C. § 841(b)(1)(C) for the drug offense simpliciter.
Lambert's sentence thus presents no Apprendi error.

      Accordingly, the judgment of the district court is affirmed.

      A true copy.

            Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-